internal_revenue_service uil number release date cc el ct-117291-98 rthomas date memorandum for assistant regional_counsel criminal tax from barry j finkelstein assistant chief_counsel criminal tax subject documents that must be forwarded to the criminal tax_division for review and reconciliation the purpose of this memorandum is to remind you of those items requiring national_office coordination in light of the recent notice concerning reconciliation of disagreements between offices in that notice the deputy chief_counsel outlined a procedure for reconciliation which inter alia required that advice be followed unless the receiving office successfully challenges the advice through a detailed reconciliation process while we have had few problems in this area there have been occasions where our advice in coordinated matters has been ignored we remind all that a challenge and reconciliation would be a better approach the ccdm requires the following criminal tax items be coordinated with this office requests for tax_division prereferral opinions regarding the dual selective prosecution policies ccdm d administrative or grand jury cases involving the following politically sensitive individuals a currently serving elected federal officials members of congress b current article iii judges c current high-level executive branch officials ie cabinet level reconciliation of disagreements between offices within chief_counsel notice n officials d currently serving elected statewide officials e current member of the highest court of the state and f currently serving mayors of municipalities population in excess of big_number ccdm a cases involving perjury in the u s tax_court ccdm a cases where the proposed target of a grand jury investigation is a sec_501 or d organization ccdm a tax_shelter conspiracy cases ccdm protests by cid of cases previously decline by district_counsel ccdm cases declined by the tax_division of the department of justice and submitted for reconsideration ccdm search warrants which require tax_division approval or warrants directed at the premises owned controlled or under the dominion and control of a subject or target of an investigation who is a an accountant b a lawyer c a physician d a local state federal or public official or political_candidate e a member of the clergy f a representative of the electronic or printed news media g an official of a labor_union h an official of an organization deemed to be exempt under sec_501 or i disinterested third party subject_to a warrant ccdm d and c code forfeitures non-wagering sec_7302 forfeitures which do not solely relate to a sec_6050i violation ccdm b the privacy protection act of u s c 2000aa requires the criminal division of the department of justice to approve search warrants which seek work product materials pertaining to books newspapers broadcasts or other forms of public communication criminal tax_division review is not required cc el ct-117291-98 petitions for remission or mitigation ccdm c should you have any questions please feel free to contact ricky thomas on
